Citation Nr: 0106776	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1964 to June 1968.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder on the basis that no new and material 
evidence had been submitted.

In an August 1999 Remand, the Board returned this matter to 
the RO for further development.  Specifically, the record 
revealed that the veteran's claims file had been rebuilt and 
that the original claims folder had been retired.  It was not 
clear from the record if the veteran had ever been notified 
of the RO's initial decision to deny his request to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder and it appeared that further development 
was necessary with respect to obtaining the veteran's service 
and VA medical records.  Such development having been 
completed, this matter has been returned to the Board for 
resolution.


REMAND

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  However, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

With regard to the case at hand, the Board concludes that the 
veteran should be afforded a VA examination in order to 
determine whether any currently diagnosed psychiatric 
disorder is relate to the symptomatology shown in the 
veteran's service medical records.  In this regard, a service 
medical record shows that in July 1964 the veteran was 
referred for an evaluation because he was too nervous to eat 
or sleep.  At that time the veteran was reported to be 
nervous and had insomnia, but evaluation disclosed no 
evidence of excessive anxiety or severe emotional 
difficulties.  In July 1965, the veteran was seen on several 
occasions for what appears to be psychiatric symptomatology.  
Given this evidence the Board believes that a VA examination 
would be helpful.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature, severity and etiology of all 
psychiatric disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and base 
on this review and the findings of the 
examination, offer an opinion as to 
whether any currently diagnosed 
psychiatric disorder is in any way 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  Any opinion 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




